Case: 12-10290       Document: 00512109823         Page: 1     Date Filed: 01/11/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 11, 2013
                                     No. 12-10290
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

APRIL LEANN POTTS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CR-118-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       April Leann Potts appeals the 24-month sentence imposed after revocation
of her supervised release. She argues that her revocation sentence is plainly
unreasonable because the district court relied on her rehabilitative needs when
imposing or lengthening her sentence.             She argues that the district court
imposed the 24-month sentence so she could participate in the Bureau of Prison’s
drug rehabilitation program.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10290     Document: 00512109823     Page: 2   Date Filed: 01/11/2013

                                  No. 12-10290

      In Tapia v. United States, 131 S. Ct. 2382, 2393 (2011), the Supreme Court
held in a direct criminal appeal that a district court “may not impose or lengthen
a prison sentence to enable an offender to complete a treatment program or
otherwise to promote rehabilitation.” Even assuming that Tapia applies in the
revocation context, see United States v. Receskey, 699 F.3d 807, 810 (5th Cir.
2012), Potts has not demonstrated that her sentence is plainly unreasonable.
      The district court clearly did not impose the revocation sentence to address
Potts’s rehabilitative needs as revocation in her case was mandated by 18 U.S.C.
§ 3583(g). Moreover, as in Receskey, the court’s concern over rehabilitation was
not the “dominant factor” in the sentencing court’s analysis, and the court
discussed the opportunity for rehabilitation with Potts and recommended that
she participate in a drug rehabilitation program after it imposed the sentence.
See Receskey, 699 F.3d at 812. The district court did not violate Tapia because
the sentence was not tailored to allow her to participate in a specific drug
rehabilitation program. Id. The district court’s judgment is AFFIRMED.




                                        2